

Exhibit 10.1
Confidential
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) is dated as of July 31,
2013 (the “Effective Date”), by and between Mylan Inc. (the “Company” or
“Mylan”) and John Sheehan (“Executive”).
RECITALS:
WHEREAS, the Company employs Executive as Executive Vice President and Chief
Financial Officer; and
WHEREAS, the Company and Executive have executed an employment agreement dated
February 24, 2010 (the "Prior Agreement"); and
WHEREAS, the Company wishes to continue to employ Executive as Executive Vice
President and Chief Financial Officer but may be interested in utilizing
Executive in other capacities, in order to avail itself of Executive’s skills
and abilities in light of the Company’s business needs;
NOW, THEREFORE, in consideration of the promises and mutual obligations of the
parties contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows:
1.Employment of Executive; Best Efforts. The Company agrees to continue to
employ Executive, and Executive accepts continued employment by the Company, as
of the Effective Date, on the terms and conditions provided herein. Effective as
of the Effective Date, Executive shall serve as Executive Vice President and
Chief Financial Officer, or in such other capacity that permits the Company to
avail itself of Executive’s skills and abilities in light of the Company’s
business needs and consistent with the terms of this Agreement.
2.    Effective Date: Term of Employment. This Agreement (i) shall commence and
be effective as of the Effective Date, (ii) shall supersede the Prior Agreement,
and (iii) shall remain in effect, unless earlier terminated, through the second
anniversary of the Effective Date (the “Second Anniversary”). Thereafter, this
Agreement shall automatically renew for one (1) year periods (each period
referred to as a “Renewal Term”) unless this Agreement is terminated for reasons
stated in Section 9 of this Agreement.
3.    Performance of Duties; Best Efforts. During the term of this Agreement,
Executive shall devote his full working time and attention to the business and
affairs of Mylan and the performance of his duties hereunder, serve Mylan
faithfully and to the best of his ability, and use his best efforts to promote
Mylan’s interests. Without limitation, Executive shall travel in connection with
his employment in accordance with the reasonable direction of the Executive
Chairman or the Chief Executive Officer of the Company, commensurate with the
activities of his position. During the term of this Agreement, Executive agrees
to promptly and fully disclose to Mylan, and not to divert to Executive’s own
use or benefit or the use or benefit of others, any business opportunities
involving any existing or prospective line of business, supplier, product, or
activity of Mylan or any business opportunities that otherwise should rightfully
be afforded to Mylan.
4.    Executive’s Compensation. Executive’s compensation shall be the following:
(a)    Annual Base Salary. The Executive’s annual base salary (the “Annual Base
Salary”) shall be Six-Hundred Fifty Thousand Dollars ($650,000), payable in
accordance with the Company’s normal payroll practices for its executive
officers. The Annual Base Salary may be increased from time to time at the
discretion of the Compensation Committee of the Board of Directors of the
Company, any other committee authorized by the Board of Directors, or any
officer having authority over executive compensation.

1
        

--------------------------------------------------------------------------------



(b)    Annual Bonus. Executive shall be eligible for an annual discretionary
bonus opportunity of one hundred percent (100%) of Executive’s then-current
Annual Base Salary, to be paid upon satisfaction of certain criteria established
by the Compensation Committee of the Board of Directors, or by any other
committee or officer having authority over executive compensation. Such bonus
shall be paid no later than March 15th of the year following the year in which
the annual award is no longer subject to a substantial risk of forfeiture.
(c)    Fringe Benefits and Expense Reimbursement. The Executive shall receive
benefits and perquisites of employment similar to those as have been customarily
provided to the Company’s other executive officers, including but not limited
to, health insurance coverage, short-term disability benefits, and twenty (20)
vacation days, in each case in accordance with the plan documents or policies
that govern such benefits. The Company shall reimburse Executive for all
ordinary and necessary business expenses in accordance with established Company
policy and procedures.
5.    Confidentiality. Executive expressly acknowledges and agrees that, by
reason of Executive’s position and employment with the Company, Executive has or
may have a heightened level of access to the directors and senior executive
officers (“Covered Persons”) of Mylan and its subsidiaries (collectively, the
“Mylan Companies”), and that Executive consequently has a heightened level of
access to and/or knowledge of highly confidential, proprietary, and non-public
discussions, information, assessments and evaluations, strategies, and/or
materials (hereafter “Covered Information”), the disclosure of which will or may
injure the Mylan Companies and/or their shareholders. Executive further
acknowledges and agrees that the business interests of the Mylan Companies
require a highly confidential relationship between the Company and Executive and
the fullest protection and confidential treatment by employees of the Mylan
Companies’ non-public: financial data and information; customer strategies,
plans, and information; supplier strategies, plans, and information; market
strategies, plans, and information; marketing and/or promotional techniques,
strategies, plans, policies, and methods; pricing strategies, plans, and
information; purchasing strategies, plans, and information; supply chain
strategies, plans, and information; sales strategies, plans, techniques,
policies, and information; employee lists; other policies and procedures;
business records; advertising strategies, plans, techniques, and information;
computer records, programs, and systems; trade secrets; know how; research and
development plans, strategies, techniques, and information; intellectual
property and/or assessments of strategies relating to intellectual property,
regardless of the owner of such intellectual property; regulatory plans,
strategies, and information; product plans and strategies, including launch
plans and assessments; business development plans, activities, and strategies;
plans and programs; sources of supply; earnings and other performance results,
assessments, and projections; risk assessments; Board and management
deliberations, assessments, and strategies; communications among or with Covered
Persons regarding any and all matters referenced in this paragraph; and all
other proprietary or confidential information and trade secrets, Covered
Information, and other knowledge of the business of the Mylan Companies (all of
which are hereinafter jointly termed “Confidential Information”) which have been
or may be in whole or in part conceived, learned, received, or obtained by
Executive in the course of Executive’s employment with the Company. Accordingly,
Executive agrees to keep secret and treat as confidential all Confidential
Information whether or not copyrightable or patentable, and agrees not to use or
aid others in learning of or using any Confidential Information except in the
ordinary course of business and in furtherance of the Company’s interests.
During the term of this Agreement and at all times thereafter, except insofar as
is necessary disclosure consistent with the Company’s business interests:
(a)    Executive will not, directly or indirectly, disclose any Confidential
Information to anyone outside the Mylan Companies;
(b)    Executive will not make copies of or otherwise disclose the contents of
documents containing or constituting Confidential Information;
(c)    As to documents which are delivered to Executive or which are made
available to him as a necessary part of the working relationships and duties of
Executive within the business of the Company, Executive will treat such
documents confidentially and will treat such documents as proprietary and
confidential, not to be reproduced, disclosed or used without appropriate
authority of the Company;

2
        

--------------------------------------------------------------------------------



(d)    Executive will not advise others that the information and/or know how
included in Confidential Information is known to or used by the Company; and
(e)    Executive will not in any manner disclose or use Confidential Information
for Executive’s own account and will not aid, assist or abet others in the use
of Confidential Information for their account or benefit, or for the account or
benefit of any person or entity other than the Company.
The obligations set forth in this paragraph are in addition to any other
agreements the Executive may have with the Company and any and all rights the
Company may have under state or federal statutes or common law.
6.    Non-Competition and Non-Solicitation. Executive agrees that for a period
ending one (1) year after termination of Executive’s employment with the Company
for any reason:
(a)    Executive shall not, directly or indirectly, whether for himself or for
any other person, company, corporation or other entity be or become associated
in any way (including but not limited to the association set forth in i-vii of
this subsection) with any business or organization which is directly or
indirectly engaged in the research, development, manufacture, production,
marketing, promotion or sale of any product the same as or similar to those of
the Mylan Companies, or which competes or intends to compete in any line of
business with the Mylan Companies. Notwithstanding the foregoing, Executive may
during the period in which this paragraph is in effect own stock or other
interests in corporations or other entities that engage in businesses the same
or substantially similar to those engaged in by the Mylan Companies, provided
that Executive does not, directly or indirectly (including without limitation as
the result of ownership or control of another corporation or other entity),
individually or as part of a group (as that term is defined in Section 13(d) of
the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) (i) control or have the ability to control the
corporation or other entity, (ii) provide to the corporation or entity, whether
as an Executive, consultant or otherwise, advice or consultation, (iii) provide
to the corporation or entity any confidential or proprietary information
regarding the Mylan Companies or its businesses or regarding the conduct of
businesses similar to those of the Mylan Companies, (iv) hold or have the right
by contract or arrangement or understanding with other parties to hold a
position on the board of directors or other governing body of the corporation or
entity or have the right by contract or arrangement or understanding with other
parties to elect one or more persons to any such position, (v) hold a position
as an officer of the corporation or entity, (vi) have the purpose to change or
influence the control of the corporation or entity (other than solely by the
voting of his shares or ownership interest) or (vii) have a business or other
relationship, by contract or otherwise, with the corporation or entity other
than as a passive investor in it; provided, however, that Executive may vote his
shares or ownership interest in such manner as he chooses provided that such
action does not otherwise violate the prohibitions set forth in this sentence.
(b)    Executive will not, either directly or indirectly, either for himself or
for any other person, partnership, firm, company, corporation or other entity,
contact, solicit, divert, or take away any of the customers or suppliers of the
Mylan Companies.
(c)    Executive will not solicit, entice or otherwise induce any employee of
the Mylan Companies to leave the employ of the Mylan Companies for any reason
whatsoever; nor will Executive directly or indirectly aid, assist or abet any
other person or entity in soliciting or hiring any employee of the Mylan
Companies, nor will Executive otherwise interfere with any contractual or other
business relationships between the Mylan Companies and its employees.
7.    Severability. Should a court of competent jurisdiction determine that any
section or sub-section of this Agreement is unenforceable because one or all of
them are vague or overly broad, the parties agree that this Agreement may and
shall be enforced to the maximum extent permitted by law. It is the intent of
the parties that each section and sub-section of this Agreement be a separate
and distinct promise and that unenforceability of any one subsection shall have
no effect on the enforceability of another.
8.    Injunctive Relief. The parties agree that in the event of Executive’s
violation of Sections 5 and/or 6 of this Agreement or any subsection thereunder,
that the damage to the Company will be irreparable and that

3
        

--------------------------------------------------------------------------------



money damages will be difficult or impossible to ascertain. Accordingly, in
addition to whatever other remedies the Company may have at law or in equity,
Executive recognizes and agrees that the Company shall be entitled to a
temporary restraining order and a temporary and permanent injunction enjoining
and prohibiting any acts not permissible pursuant to those sections of this
Agreement. Executive agrees that should either party seek to enforce or
determine its rights because of an act of Executive which the Company believes
to be in contravention of Sections 5 and/or 6 of this Agreement or any
subsection thereunder, the duration of the restrictions imposed thereby shall be
extended for a time period equal to the period necessary to obtain judicial
enforcement of the Company’s rights.
9.    Termination of Employment.
(a)    Resignation. (i) Executive may resign from employment at any time upon 90
days written notice to the Chief Executive Officer. During the 90-day notice
period Executive shall continue to perform his duties under this Agreement and
shall abide by all other terms and conditions of this Agreement. Additionally,
Executive shall use his best efforts to effect a smooth and effective transition
to whoever will replace Executive. Mylan reserves the right to accelerate the
effective date of Executive’s resignation, provided that Executive shall receive
Executive’s salary and benefits through the 90-day period. (ii) If Executive
resigns without “Good Reason” (as defined below), Mylan shall have no liability
or obligation to Executive under this Agreement other than that the Company
shall pay Executive’s wages and benefits through the effective date of
Executive’s resignation. Executive, however, will continue to be bound by all
provisions of this Agreement that survive termination of employment. For
purposes of this Agreement “Good Reason” shall mean: (a) a reduction of
Executive’s Annual Base Salary below the Annual Base Salary stipulated in this
Agreement, unless other executive officers of the Company are required to accept
a similar reduction; or (b) the assignment of duties to the Executive that are
inconsistent with those of an executive officer. (iii) If Executive resigns with
Good Reason and complies in all respects with his obligations hereunder, Mylan
shall pay Executive a lump sum amount equal to his then-current Annual Base
Salary, plus a prorated annual bonus for the fiscal year in which Executive’s
termination occurs (the “Pro Rata Bonus”), such Pro Rata Bonus to be determined
by reference to the bonus that Executive would have earned based on actual
performance for the relevant fiscal year had Executive’s employment not
terminated for Good Reason, with the resulting amount pro-rated to reflect the
number of days elapsed in the fiscal year, through and including the date on
which Executive’s termination of employment occurs. Subject to Section 9(h), any
such Pro Rata Bonus payment shall be made if and when such bonus payments are
made to other executives of the Company for the relevant fiscal year. Mylan
shall also pay the cost of continuing Executive’s health insurance benefits
(including, as applicable, those benefits that cover eligible members of his
immediate family) for the 12 months following his separation from the Company;
provided, however, that in the case of health insurance continuation, Mylan’s
obligation to provide health insurance benefits shall end at such time as
Executive obtains health insurance benefits through another employer or
otherwise in connection with rendering services for a third party and provided,
further, that the parties agree to cooperate such that such benefits are, to the
extent practicable, provided in a manner so as to minimize adverse tax
consequences to the Company under Section 4980D of the Internal Revenue Code
(the “Code”). Executive will continue to be bound by all provisions of this
Agreement that survive termination of employment.
(b)    Termination for Cause. If Mylan determines to terminate Executive’s
employment during the term of this Agreement for Cause, as defined herein, the
Company shall have no liability to Executive other than to pay Executive’s wages
and benefits through the effective date of Executive’s termination. Executive,
however, shall continue to be bound by all provisions of this Agreement that
survive termination of employment. For purposes of this Agreement, “Cause” shall
mean: (i) Executive’s willful and gross misconduct with respect to the business
or affairs of any of the Mylan Companies; (ii) Executive’s insubordination,
gross neglect of duties, dishonesty or deliberate disregard of any material rule
or policy of any of the Mylan Companies; (iii) Executive’s conviction of a crime
involving moral turpitude; or (iv) Executive’s conviction of any felony.
(c)    Termination Without Cause. If Mylan discharges Executive without Cause,
Mylan shall pay a lump sum amount equal to his then-current Annual Base Salary,
plus a Pro Rata Bonus. Subject to Section 9(h), any such Pro Rata Bonus payment
shall be made if and when such bonus payments are made to other executives of
the Company for the relevant fiscal year. Mylan shall also pay the cost of
continuing Executive’s health

4
        

--------------------------------------------------------------------------------



insurance benefits (including, as applicable, those benefits that cover eligible
members of his immediate family) for the 12 months following such termination
without Cause; provided, however, that in the case of health insurance
continuation, Mylan’s obligation to provide health insurance benefits shall end
at such time as Executive obtains health insurance benefits through another
employer or otherwise in connection with rendering services for a third party
and provided, further, that the parties agree to cooperate such that such
benefits are, to the extent practicable, provided in a manner so as to minimize
adverse tax consequences to the Company under Section 4980D of the Code.
Executive will continue to be bound by all provisions of this Agreement that
survive termination of employment.
(d)    Death or Incapacity. The employment of Executive shall automatically
terminate upon Executive’s death or upon the occurrence of a disability that
renders Executive incapable of performing the essential functions of his
position within the meaning of the Americans With Disabilities Act of 1990. For
all purposes of this Agreement, any such termination shall be treated in the
same manner as a termination without Cause, as described in Section 9(c) above,
and Executive, or Executive’s estate, as applicable, shall receive all
consideration, compensation and benefits that would be due and payable to
Executive for a termination without Cause, provided, however, that such
consideration, compensation and benefits shall be reduced by any death or
disability benefits (as applicable) that the Executive or his estate or
beneficiaries (as applicable) are entitled to pursuant to plans or arrangements
of the Company.
(e)    Non-Renewal. If the Company elects not to renew this Agreement,
Executive’s employment shall terminate as of the Second Anniversary or the end
of any Renewal Term, as applicable, and the Company shall pay Executive a lump
sum amount equal to his then-current annual Base Salary, which amount shall be
paid within 30 days following Executive’s separation from the Company (subject
to Section 9(h)) below), and Executive’s health insurance benefits (including,
as applicable, those benefits that cover eligible members of his immediate
family) shall be continued for 12 months at the Company’s cost; provided,
however, that in the case of health insurance continuation, the Company’s
obligation to provide health insurance benefits shall end at such time as
Executive, at his option, voluntarily obtains health insurance benefits and
provided, further, that the parties agree to cooperate such that such benefits
are, to the extent practicable, provided in a manner so as to minimize adverse
tax consequences to the Company under Section 4980D of the Code.
(f)    Return of Company Property. Upon the termination of Executive’s
employment for any reason, Executive shall immediately return to Mylan all
records, memoranda, files, notes, papers, correspondence, reports, documents,
books, diskettes, hard drives, electronic files, and all copies or abstracts
thereof that Executive has concerning any or all of the Mylan Companies’
business. Executive shall also immediately return all keys, identification cards
or badges and other Company property.
(g)    No Duty to Mitigate. There shall be no requirement on the part of
Executive to seek other employment or otherwise mitigate damages in order to be
entitled to the full amount of any payments and benefits to which Executive is
otherwise entitled under any contract and, except as set forth herein with
respect to the health insurance benefits, the amount of such payments and
benefits shall not be reduced by any compensation or benefits received by
Executive from other employment.
(h)    Conditions to Payment and Acceleration; Section 409A of the Code. The
intent of the parties is that payments and benefits under this Agreement comply
with Section 409A of the Code to the extent subject thereto, and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted and
administered to be in compliance therewith. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, Executive shall
not be considered to have terminated employment with the Company for purposes of
this Agreement and no payments shall be due to Executive under Section 9 of this
Agreement until Executive would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A of the Code.
For purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of Section 409A
of the Code, and any payments described in Section 9 that are due within the
“short term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise. To
the extent required in order to avoid accelerated taxation

5
        

--------------------------------------------------------------------------------



and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following Executive’s
termination of employment shall instead be paid on the first business day after
the date that is six months following Executive’s termination of employment (or
death, if earlier). To the extent required to avoid an accelerated or additional
tax under Section 409A of the Code, amounts reimbursable to Executive under this
Agreement shall be paid to Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Executive) during
any one year may not affect amounts reimbursable or provided in any subsequent
year; provided, however, that with respect to any reimbursements for any taxes
which Executive would become entitled to under the terms of the Agreement, the
payment of such reimbursements shall be made by the Company no later than the
end of the calendar year following the calendar year in which Executive remits
the related taxes.
10.    Indemnification. The Company shall maintain D&O liability coverage
pursuant to which Executive shall be a covered insured. Executive shall receive
indemnification in accordance with the Company’s Bylaws in effect as of the date
of this Agreement. Such indemnification shall be contractual in nature and shall
remain in effect notwithstanding any future change to the Company’s Bylaws.
To the extent not otherwise limited by the Company’s Bylaws in effect as of the
date of this Agreement, in the event that Executive is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding, (including those brought by or in the right of the Company) whether
civil, criminal, administrative or investigative (“proceeding”), by reason of
the fact that he is or was an officer, employee or agent of or is or was serving
the Company or any subsidiary of the Company, or is or was serving at the
request of the Company or another corporation, or of a partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether the basis of such proceeding is alleged action in an
official capacity as a director, officer, employee or agent or in any other
capacity while serving as a director, officer, employee or agent, Executive
shall be indemnified and held harmless by the Company to the fullest extent
authorized by law against all expenses, liabilities and losses (including
attorneys fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by Executive
in connection therewith. Such right shall be a contract right and shall include
the right to be paid by the Company expenses incurred in defending any such
proceeding in advance of its final disposition; provided, however, that the
payment of such expenses incurred by Executive in his capacity as a director or
officer (and not in any other capacity in which service was or is rendered by
Executive while a director or officer, including, without limitation, service to
an employee benefit plan) in advance of the final disposition of such proceeding
will be made only upon delivery to the Company of an undertaking, by or on
behalf of Executive, to repay all amounts to Company so advanced if it should be
determined ultimately that Executive is not entitled to be indemnified under
this section or otherwise.
Promptly after receipt by Executive of notice of the commencement of any action,
suit or proceeding for which Executive may be entitled to be indemnified,
Executive shall notify the Company in writing of the commencement thereof (but
the failure to notify the Company shall not relieve it from any liability which
it may have under this Section 10 unless and to the extent that it has been
prejudiced in a material respect by such failure or from the forfeiture of
substantial rights and defenses). If any such action, suit or proceeding is
brought against Executive and he notifies the Company of the commencement
thereof, the Company will be entitled to participate therein, and, to the extent
it may elect by written notice delivered to Executive promptly after receiving
the aforesaid notice from Executive, to assume the defense thereof with counsel
reasonably satisfactory to Executive, which may be the same counsel as counsel
to the Company. Notwithstanding the foregoing, Executive shall have the right to
employ his own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of Executive unless (i) the employment of such
counsel shall have been authorized in writing by the Company, (ii) the Company
shall not have employed counsel reasonably satisfactory to Executive to take
charge of the defense of such action within a reasonable time after notice of
commencement of the action or (iii) Executive shall have reasonably concluded,
after consultation with counsel to Executive, that a conflict of interest exists
which makes representation by counsel chosen by the Company not advisable (in
which case the Company shall not have the right to direct the defense of such
action on behalf of Executive), in any of which events such fees and expenses of
one additional counsel shall be borne by the Company. Anything in this Section 9
to the contrary notwithstanding, the Company shall not be liable for any
settlement of any claim or action effected without its written consent.

6
        

--------------------------------------------------------------------------------



11.    Other Agreements. The rights and obligations contained in this Agreement
are in addition to and not in place of any rights or obligations contained in
any other agreements between the Executive and the Company; provided, however,
that, on and following the Effective Date, this Agreement shall supersede in its
entirety the Prior Agreement, which shall have no further force or effect.
12.    Notices. All notices hereunder to the parties hereto shall be in writing
sent by certified mail, return receipt requested, postage prepaid, and by fax,
addressed to the respective parties at the following addresses:
If to the Company:
Mylan Inc.
1500 Corporate Drive
Canonsburg, Pennsylvania 15317
Attention: Chief Executive Officer

If to Executive:
at the most recent address on record at the Company.

Either party may, by written notice complying with the requirements of this
section, specify another or different person or address for the purpose of
notification hereunder. All notices shall be deemed to have been given and
received on the day a fax is sent or, if mailed only, on the third business day
following such mailing.
13.    Withholding. All payments required to be made by the Company hereunder to
Executive or his dependents, beneficiaries, or estate will be subject to the
withholding of such amounts relating to tax and/or other payroll deductions as
may be required by law.
14.    Modification and Waiver. This Agreement may not be changed or terminated
rally, nor shall any change, termination or attempted waiver of any of the
provisions contained in this Agreement be binding unless in writing and signed
by the party against whom the same is sought to be enforced, nor shall this
section itself by waived verbally. This Agreement may be amended only by a
written instrument duly executed by or on behalf of the parties hereto.
15.    Construction of Agreement. This Agreement and all of its provisions were
subject to negotiation and shall not be construed more strictly against one
party than against another party regardless of which party drafted any
particular provision.
16.    Successors and Assigns. This Agreement and all of its provisions, rights
and obligations shall be binding upon and inure to the benefit of the parties
hereto and the Company’s successors and assigns. This Agreement may be assigned
by the Company to any person, firm or corporation which shall become the owner
of substantially all of the assets of the Company or which shall succeed to the
business of the Company; provided, however, that in the event of any such
assignment the Company shall obtain an instrument in writing from the assignee
in which such assignee assumes the obligations of the Company hereunder and
shall deliver an executed copy thereof to Executive. No right or interest to or
in any payments or benefits hereunder shall be assignable by Executive;
provided, however, that this provision shall not preclude him from designating
one or more beneficiaries to receive any amount that may be payable after his
death and shall not preclude the legal representative of his estate from
assigning any right hereunder to the person or persons entitled thereto under
his will or, in the case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to his estate. The term “beneficiaries”
as used in this Agreement shall mean a beneficiary or beneficiary or
beneficiaries so designated to receive any such amount, or if no beneficiary has
been so designated, the legal representative of the Executive’s estate. No
right, benefit, or interest hereunder, shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt, or obligation, or to execution,
attachment, levy, or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void, and of no effect.
17.    Choice of Law and Forum. This Agreement shall be construed and enforced
according to, and the rights and obligations of the parties shall be governed in
all respects by, the laws of the Commonwealth of

7
        

--------------------------------------------------------------------------------



Pennsylvania. Any controversy, dispute or claim arising out of or relating to
this Agreement, or the breach hereof, including a claim for injunctive relief,
or any claim which, in any way arises out of or relates to, Executive’s
employment with the Company or the termination of said employment, including but
not limited to statutory claims for discrimination, shall be resolved by
arbitration in accordance with the then current rules of the American
Arbitration Association respecting employment disputes except that the parties
shall be entitled to engage in all forms of discovery permitted under the
Pennsylvania Rules of Civil Procedure (as such rules may be in effect from time
to time). The hearing of any such dispute will be held in Pittsburgh,
Pennsylvania, and the losing party shall bear the costs, expenses and counsel
fees of such proceeding. Executive and Company agree for themselves, their,
employees, successors and assigns and their accountants, attorneys and experts
that any arbitration hereunder will be held in complete confidence and, without
the other party’s prior written consent, will not be disclosed, in whole or in
part, to any other person or entity except as may be required by law. The
decision of the arbitrator(s) will be final and binding on all parties.
Executive and the Company expressly consent to the jurisdiction of any such
arbitrator over them.
18.    Non-Disparagement. During the term hereof and thereafter, Executive
agrees to refrain from any disparaging statements, including but not limited to
statements that amount to libel or slander, about any of the Mylan Companies
and/or any of their respective employees, officers, or directors.
19.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way affect the
interpretation of any of the terms or conditions of this Agreement.
20.    Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[Signature page follows]

8
        

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above mentioned.
MYLAN INC.
 
EXECUTIVE:
 
/s/ Robert J. Coury
 
/s/ John Sheehan
 
By: Robert J. Coury
Its: Executive Chairman
 
John Sheehan
 




9
        